Citation Nr: 1442856	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  The Veteran died in December 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In her substantive appeal to the Board, received in September 2007, the appellant requested a hearing.  She withdrew her request in August 2009, and in March 2011, the Board remanded this matter for additional development.  The development was completed and in May 2013, the Board denied the claim for accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a December 2013 Order, the Court vacated the Board's May 2013 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  At the time of the Veteran's death, he had a petition to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), pending.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  The Board denied the Veteran's petition to reopen his claim for entitlement to service connection for a psychiatric disorder, to include PTSD, in April 2003 and that decision is final.

4.  New and material evidence has been received since April 2003 to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, for accrued benefit purposes.

5.  Based on the evidence available at the time of the Veteran's death, the Veteran did not have a valid diagnosis of PTSD or have a psychiatric disorder that was causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened for the purpose of accrued benefits.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).

2.  The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, for accrued benefit purposes are not met.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61(1993).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in December 2005.  Accordingly, the former provisions concerning accrued benefits apply.

Initially, the Board observes that the appellant's claim for entitlement to accrued benefits, which was filed in March 2006, is timely, as it was filed within one year of the Veteran's death in December 2005.  38 C.F.R. § 3.1000(c).  Because the appellant's claim is for the purpose of accrued benefits, the Board is barred from considering evidence received after the date of the Veteran's death other than service or VA records that were constructively of record at the time of death.

Pending at the Veteran's death was a petition to reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  The RO reopened and subsequently denied the claim.  The Veteran submitted a notice of disagreement, thus starting the appellate process.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits for accrued benefit purposes.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.
In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified bases for the final disallowance that must be considered in determining whether newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, the previous denial was issued by the Board, and Board decisions are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

The RO denied the Veteran's initial claim for entitlement to service connection for a psychiatric disorder in September 1990 because the evidence did not show evidence that a nervous condition, including PTSD, was incurred during or aggravated by service or that the condition was treated within one year of service.  The RO also found that the Veteran did not have a verified PTSD stressor or a diagnosis of PTSD.  The Veteran was notified of his right to appeal and he submitted a notice of disagreement in September 1990.  The Board denied his claim in June 1991, finding no evidence of a psychiatric disorder during service and no current diagnosis of PTSD.

Over the years, the Veteran filed numerous petitions to reopen his claim for service connection for a psychiatric disorder.  All claims were denied.  The most recent final decision in this matter was issued by the Board in April 2003 wherein the Board denied the Veteran's petition to reopen his claim for entitlement to service connection for a psychiatric disorder, to include PTSD, due to the lack of submission of new and material evidence.  Id.

Since April 2003 and prior to the Veteran's death, in March 2004 the Veteran submitted a letter from Dr. W. E. and R.D.C., a licensed professional clinical counselor, dated December 2003, which indicates that the Veteran had severe PTSD symptoms due to service.  This document is presumed credible solely for determining whether to reopen the claim.  Since this document is presumed credible and it indicates a diagnosis of PTSD and a relationship between PTSD and service, the Board finds that the Veteran submitted new and material evidence pertinent to his claim and that the claim must be reopened for consideration on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) ("Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established."); see also Holton v. Shinseki, 557 F.3rd 1362, 1366 (Fed.Cir. 2009) (noting that to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Since the Veteran in this case has alleged, and VA examiners have opined, that he had a psychiatric disorder that preexisted service, the Board must consider whether the presumption of soundness is for application.  In this case, service treatment records include the Veteran's June 1965 pre-induction examination and accompanying report of medical history form.  On his medical history form, the Veteran said he currently or previously had dizziness or fainting spells, foot trouble, and nervous trouble.  Concerning this history, the part of the examiner's notes that appear to address the Veteran's notation about nervous trouble is not completely legible, but he noted with regard to the dizziness or fainting spells, foot trouble, and nervous trouble as follows:  "Occ[asional] postural hypotension" and "Dropped cross tie on 3rd R[ight] toe" and "Mildly [illegible]".  The accompanying examination report reflected a clinical evaluation of the psychiatric system of "normal".  Accordingly, because only a history of nervous trouble provided by the Veteran was shown on the entrance examination report, the Board finds that a psychiatric disorder was not "noted" at entry to service.  The remaining question with regard to whether the presumption of soundness applies in this case is whether a psychiatric disorder manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton, 557 F.3d at 1367 (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn, 25 Vet.App. at 236 ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."); see also Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (presumption of soundness involves question of preexistence of "medical problems that arose during service"); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) (disability compensation requires "'personal injury suffered or disease contracted in line of duty'" (quoting 38 U.S.C. § 1110)).

In this case, the evidence does not show that PTSD, depression, or any other psychiatric disorder was treated or diagnosed during service.  At separation from service, the Veteran indicated nervous trouble on his report of medical history form; however, the reviewing physician indicated that positive answers on the report were not of medical significance.  The accompanying examination report shows a normal psychiatric evaluation.

The only evidence of onset of a psychiatric disorder during service is the Veteran's conflicting post-service statements to VA and private medical providers regarding the initial manifestation of his psychiatric disorder.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The issue of whether a lay person is competent to diagnose an acquired psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fourth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2013).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Here, the Veteran is competent to report his subjective feelings, but he is not competent to indicate whether a psychiatric disability existed during service.  Even if the Board found him competent as to this issue, his statements regarding the initial onset of his acquired psychiatric disorder are contradictory and thus not credible as to the date his disorder manifested.  For example, in January 1990, the Veteran reported having "[a]lways been intermittently nervous most of his life."  See private treatment record from MCC Center dated January 16, 1990.  In December 2002, he reported that "he had a nervous problem before joining the service."  See December 2002 VA Compensation and Pension examination, page 3.  In January 2003, he stated that he had "had a nerve problem as long as I can remember and I believe it was made worse by my service" in Vietnam.  He also stated that he was treated during service with medication. See January 2003 VA Form 9.

On the other hand, the Veteran has also stated that he "developed a nervous condition after entering the service" and was treated for nerve problems and/or PTSD during service, to include being given sleeping pills to treat the condition.  See March 8, 1990 statement and September 1990 and December 1999 notices of disagreement.  In July 1990, he said his tension and anxiety began when he attended his first physical for basic training.  See July 1990 VA examination report, page 1.  In April 1999, he indicated that he had been nervous since leaving Vietnam in June 1967.  See VA outpatient treatment record dated April 13, 1999.

Yet another contradictory statement is located in a September 9, 1992 psychiatric evaluation report from CVP Center.  This examination was conducted for Social Security disability benefit purposes and the report indicates that the Veteran's illness, diagnosed as dysthymic disorder, dated back only to March 1989.  The report does not document any allegations that the disorder pre-dated March 1989 or that it was related to service.

The Veteran also provided contradictory statements regarding when he was first treated for his mental health condition.  As noted above, the Veteran had indicated that he was prescribed medication to treat his condition during service.  See September 1990 and December 1999 notices of disagreement and January 2003 VA Form 9.  Notably, the service treatment records do not support his allegations.  In June 1990, he reported that he had "received mental health treatment since the 1970's" but had "been seeing a psychiatrist since my service days."  See VA contracted Compensation and Pension examination report, June 26, 1990.  The Board observes that the Veteran separated from service in 1967 and that his statements to the examiner regarding the initial treatment of his disorder are contradictory.  In April 1999, he reported that he had not been treated by a psychiatrist until 1990 but that his private physician had prescribed medication to treat the condition 10 to 15 years prior.  See VA outpatient treatment record dated April 13, 1999.  Thus, his statement indicates that he started taking medication for his mental health condition in the 1970s.  The July 2004 VA Compensation and Pension examination report indicates that the Veteran did not start seeing clinicians until the early 1990s.  He said he was placed on Prozac at that time for his anxiety and depression.

The Board has considered the Veteran's post-service statements regarding the initial manifestation of a psychiatric disorder in service and finds that he is not competent to opine as to the existence of a mental health disorder during service and even if presumed competent, his inconsistent statements are not sufficient evidence on which to base a finding that a psychiatric disorder manifested during service.  Further, as discussed below, none of the medical evidence indicates that a psychiatric disorder manifested during service, and psychiatric disorders are complex matters requiring medical evidence for diagnosis; they are not the kind of disorders that subject to lay observation.  Therefore, the Board concludes that the presumption of soundness is not for application in this case with regard to a psychiatric disorder since such a disorder did not manifest in service.  Gilbert, 26 Vet. App. at 53 (presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service) (emphasis added).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that was appealed to the Board before July 13, 2010, but has not been decided by the Board as of July 13, 2010.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's 'fear of hostile military or terrorist activity.' In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in 'combat with the enemy' or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with the circumstances, conditions or hardships of service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, service records show that the Veteran served in the Republic of Vietnam as an aircraft instrument repairman.  His awards and decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  Service treatment records do not show that the Veteran complained of or was treated for any acquired psychiatric disorders or symptoms during service; however, at separation from service, the Veteran indicated nervous trouble on his report of medical history form.  However, the physician indicated that positive answers on the report were not of medical significance.  The accompanying examination report did not indicate psychiatric abnormalities.

The first indication of a psychiatric disorder is dated December 1989, approximately 22 years after separation from service, and is located in a treatment record from MCC Center.  The treatment record shows the Veteran reported having been treated for mental health symptoms since the 1970s.  He noted that while in Vietnam, he was stationed in an area that received mortar fire.  The diagnosis was adjustment disorder with depressed mood and generalized anxiety disorder.  In April 1990, MCC Center discussed changing the diagnosis to generalized anxiety disorder due to the reported history of treatment for nerves and increased symptoms pervasive in daily functioning.  MCC Center staff did not discuss the etiology of the disorder.

The Veteran had VA Compensation and Pension examinations that were conducted by contracted examiners in June and July 1990.  The examiners interviewed the Veteran but did not indicate whether the claims file was available for review; therefore, opinions provided in the examination reports are not adequate for rating purposes.

Briefly, the June 1990 VA examination report shows the Veteran said he had been treated by a psychiatrist since service for his mental health.  The examiner observed that on the assessment questions for posttraumatic stress disorder, the Veteran "scored at low combat stress, but presently, he is reexperiencing traumatic events and experiencing some post-traumatic symptoms, but mainly anxiety symptoms"  See June 1990 VA examination report, page 2.  The AXIS I diagnosis was generalized anxiety disorder.  Psychosocial and environmental stressors, AXIS IV, included finances and his unemployment but not service in Vietnam.

The July 1990 VA examination report shows testing indicated mild depression but not PTSD.  The examiner said the Veteran experienced mild levels of depression, which could have been in reaction to current stressors.  The examiner said testing and past history showed a chronic state of anxiousness and that while the Veteran said his tension and anxiety began when he attended his first physical for basic training, the examiner said he had no way to know whether the condition was a direct result of his involvement in Vietnam.  The diagnosis remained unchanged.

In September 1992, the Veteran had a psychiatric evaluation performed at CVP Center for Social Security disability purposes.  The examiner interviewed the Veteran and documented his current symptoms and reported history.  The diagnosis was dysthymic disorder, dating back to March 1989.  The examiner did not indicate the etiology of the disorder or document any allegations that the disorder pre-dated March 1989 or that it was related to service.

The Veteran had another VA Compensation and Pension examination in May 1993.  The examiner did not have the claims file for review and did not provide an etiology opinion.  The examiner interviewed the Veteran and provided an AXIS I diagnosis of generalized anxiety disorder with panic attacks.  The examiner indicated that chronic PTSD needed to be ruled out.  AXIS IV was not addressed.

In April 1999, the Veteran had a VA comprehensive mental health evaluation.  The Veteran said he had been "nervous" since leaving Vietnam.  Screens were negative for PTSD, bipolar disorder, and psychosis.  The AXIS I diagnosis was depression; however, the provider did not indicate the etiology of the disorder.  Notably, the AXIS IV indicators listed economic and fixed income as stressors but not service in Vietnam.

In a December 1999 statement, the Veteran said he had been treated with sleeping pills for a nerve problem while serving in Vietnam.  However, this treatment is not documented in his service treatment records.  VA treatment records dated from 1999 to 2002 show a diagnosis of depression, not otherwise specified (NOS); however, the records do not address etiology of the disorder.

The Veteran had a VA Compensation and Pension examination in December 2002.  The examiner reviewed the claims file and examined the Veteran.  The Veteran said he had a nervous problem before entering service but was not treated for it prior to service.  In 1970 his local family physician treated the Veteran's mental health condition with medications.  The AXIS I diagnosis was depressive disorder NOS.  The AXIS IV diagnosis included mental illness, medical problems, and Vietnam tour.  The examiner found that the Veteran did not meet the DSM-IV stressor criteria for a diagnosis of PTSD.  The examiner observed that the Veteran had nerve problems prior to and subsequent to service but that service treatment records did not show treatment of a mental health disorder.  The examiner noted that the Veteran did not seek treatment until 1970.  The examiner opined that the onset of the psychiatric disabilities and depression most likely started before service and were not likely related to or aggravated by service.

In March 2004, the Veteran submitted a letter from R.D.C., M.A., a licensed professional clinical counselor at MCC Center.  In this letter, which is dated December 2003, R.D.C. said the Veteran had been treated at MCC Center since July 2003 for PTSD, which was due to the Veteran's tour in Vietnam.  R.D.C. described the Veteran's symptoms and said his PTSD was severe.  This letter was reviewed and approved by Dr. W.E., a staff psychologist at MCC Center.

The Veteran had a VA Compensation and Pension examination in July 2004.  The examiner reviewed the claims file and examined the Veteran.  The examiner found that the Veteran met some but not all of the criteria for a diagnosis of PTSD.  Specifically, he did not meet the life-threatening event and horrific personal reaction threshold for a diagnosis of PTSD.  The AXIS I diagnosis was depressive disorder, NOS.  The examiner said the Veteran had a history of anxiety and depression dating prior to service.  The examiner did not address the December 2003 letter from R.D.C. in the discussion of the Veteran's disability or indicate that service was a factor under AXIS IV.

VA treatment records show negative PTSD screens in October 2004 and July 2005.

Subsequent to the Veteran's death, the appellant submitted private treatment records from various providers, including updated treatment records from MCC Center.  Unfortunately, the Board cannot consider these records for accrued benefit purposes since they are not VA records and were not associated with the claims file prior to the Veteran's death in December 2005.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes, 4 Vet. App. at 360-61.

Based on the evidence of record at the time of the Veteran's death, the Veteran did not have a valid diagnosis of PTSD under the DSM-IV criteria.  38 C.F.R. § 4.125(a).  The only indication of a diagnosis of PTSD is located the December 2003 letter from MCC Center.  In this letter, R.D.C. said the Veteran had PTSD due to his tour in Vietnam.  However, while R.D.C. described the Veteran's symptoms and said his PTSD was severe, treatment records verifying treatment between July 2003 and December 2003, as well as evidence of a diagnosis in conformance with the DSM-IV, were not of record prior to the Veteran's death.  This lack of supporting documentation coupled with the July 2004 VA Compensation and Pension examination report, which specifically states that the Veteran did not meet the criteria for a diagnosis of PTSD, as well as the negative PTSD screens in October 2004 and July 2005, weigh against a finding that the Veteran had a valid diagnosis of PTSD during the pendency of his claim.  The Board also considered the Veteran's lay statements; however, as discussed above, VA regulations require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the DSM-IV.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2013).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.  Without a valid diagnosis of PTSD, service connection for PTSD for accrued benefits purposes must be denied.

Even assuming that the diagnosis of PTSD was valid and in conformance with the DSM-IV, there is no evidence that the diagnosis was based on verified in-service stressors.  As noted above, for PTSD diagnosed after service, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor unless (a) the Veteran served in combat or (b) his PTSD was diagnosed based on his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Doran, 6 Vet. App. at 288-89; 38 C.F.R. § 3.304(f)(3).  In this case, the Veteran reported that his stressors included being sent to fix a helicopter that had been hit by a mortar, stationed in an area that received mortar fire, and in a bunker where three men were killed.  See VA Compensation and Pension examination report, page 6, and treatment record from MCC Center dated December 1989.  He did not indicate and his personnel records do not support a finding that he was engaged in combat.  Specifically, the Veteran's DD 214 reflects that his specialty was that of aircraft electrician.  His personnel records indicate that while stationed in Vietnam, he served as an aircraft instrument repairman with the 15th Transportation Corps Battalion, 1st Calvary Division.  He was not awarded any decorations, medals, badges, citations, or campaign ribbons indicative of combat.  Thus, there is no basis for a finding that the Veteran engaged in combat and consequently, service connection for PTSD for accrued purposes is not warranted under the combat provision.

Service connection is also not warranted under the revised criteria of 38 C.F.R. § 3.304(f)(3).  While MCC Center diagnosed PTSD based on the Veteran's experiences in Vietnam, a VA or VA contracted provider did not confirm prior to the Veteran's death that his stressors were related to fear of hostile military or terrorist activity and that the stressors were adequate to support a diagnosis of PTSD.  Moreover, the July 2004 VA Compensation and Pension examiner explicitly stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Thus, service connection for PTSD for accrued benefits is not warranted under the revised criteria of 38 C.F.R. § 3.304(f)(3).

The Board acknowledges that attempts to verify the Veteran's reported stressors were not made prior to his death.  Attempts to verify his stressors were not made subsequent to his death because the record lacks sufficient information to submit his reported stressors to the JSRRC (Joint Services Records Research Center) for verification.  For example, he did not provide locations or timeframes for the mortar attacks or bunker deaths.  Even if adequate information was located in the claims file, because the Board finds that a valid diagnosis of PTSD based on the DSM-IV criteria is not of record, attempts at verification of the stressors is not warranted.

In summary, service connection for PTSD for accrued benefits is not warranted because the Veteran did not have a diagnosis of PTSD established in accordance with 38 C.F.R. § 4.125(a) at the time of his death.

During the pendency of his claim, the Veteran had a diagnosis of depression.  However, the preponderance of the evidence does not show a relationship between depression and service.  The evidence indicating a nexus between service and depression includes the Veteran's statements.  However, as noted above, the Veteran's statements regarding the onset of his acquired psychiatric disorder are not competent evidence upon which service connection can be granted.  Further, the Veteran's recollections of his medical history are not consistent and therefore, not credible.  Specifically, he said his condition had its onset prior to service, during service upon leaving Vietnam, and after service in the 1970s.  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.

The Board has considered the medical evidence, but finds that it also fails to indicate a relationship between service and any psychiatric disorders.  The Board observes that the December 2002 VA Compensation and Pension examiner diagnosed AXIS I depressive disorder, NOS and AXIS IV mental illness, medical problems and Vietnam tour; however, the examiner did not explain the significance of that finding.  Moreover, the examiner concluded that the Veteran's psychiatric disabilities and depression most likely started before service and are not likely to be related to or exacerbated by service.  Therefore, the Board finds that the examiner did not find a nexus between the Veteran's depression and service and that the notation of Vietnam tour on AXIS IV of no probative value.

At most, VA examiners opined that acquired psychiatric disorders other than PTSD manifested prior to service.  The opinions, which are not supported by rationale, appear to be based on the Veteran's statements alleging pre-service onset of his disorders.  However, because the Board finds that the Veteran's statements regarding his medical history are not credible, the Board, in turn, finds that the VA examiners' opinions are not credible or persuasive and are entitled to no probative value as they are based on the Veteran's reported history.

Generally, the Board would remand this case to obtain an adequate VA examiner's opinion; however, because this claim is solely for the purpose of accrued benefits, the Board is not permitted to undertake development subsequent to the Veteran's death.  Therefore, based on the evidence of record at the time of the Veteran's death, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a psychiatric disorder, to include PTSD, for accrued benefits purposes.  The benefit of the doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  The appeal is denied.


ORDER

The claim for service connection for a psychiatric disorder is reopened; service connection for accrued benefits purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


